Case 2:21-cv-04111-GRB-ST Document 23 Filed 08/02/21 Page 1 of 2 PageID #: 350




William O’Connor                                                                        Via CM/ECF
T: +1 858 550 6002
woconnor@cooley.com




August 2, 2021

Honorable Gary R. Brown
U.S. District Court, Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014
Courtroom 840

Re:       Zip Aviation, LLC v. Town of East Hampton, et al., Case No. 2:21-cv-04111-GRB-ST

Dear Judge Brown:

       We represent defendant Town of East Hampton (the “Town”) and are writing to ask the
Court to adjourn the preliminary injunction hearing until September 1 (or as soon as the Court is
available after that date). We have discussed this proposal with counsel for Zip Aviation, LLC
(“Zip”), and Zip consents to this request.1

        The Town proposes to adjourn the hearing so that it has the time necessary to seek the
FAA’s participation in this proceeding in whatever form is appropriate and to clarify the FAA’s
position on the Town’s policy. In particular, the Town intends to submit a request pursuant to
49 C.F.R. §§ 9.9 to 9.17 and 14 C.F.R. § 185 and then to confer with the FAA’s counsel about
how it makes the most sense to proceed.

        Similarly, the Town intends to take limited discovery of Zip relating to its allegations of
irreparable harm as well as a letter agreement that the Town believes was entered into between
Robinson Aviation and Zip. The Town submits that this letter agreement is relevant to the merits
of Zip’s claim. The Town would also propose to take a ½ day deposition of Zip’s CEO and
declarant, Itai Shoshani, in advance of the hearing.

        Zip has agreed to respond to the Town’s document requests, subject to Zip’s right to object
to specific requests. The parties have also agreed to meet-and-confer on a schedule for document
discovery. Regarding the deposition, Zip has communicated to us that it does not agree that a
deposition of Mr. Shoshani is necessary, but the parties have agreed to meet-and-confer over the
proposed deposition; and if the parties cannot agree, then either party may seek relief from the
Court.



1
    Defendant Robinson Aviation, Inc. does not take a position on the Town’s proposed adjournment.
                               Cooley LLP 4401 Eastgate Mall San Diego, CA 92121-1909
                                    t: +1 858 550 6000 f: +1 858 550-6420 cooley.com
Case 2:21-cv-04111-GRB-ST Document 23 Filed 08/02/21 Page 2 of 2 PageID #: 351




August 2, 2021
Page Two

        Until the hearing occurs, the Town will continue to comply with the Court’s temporary
restraining order.2

Sincerely,



/s/ William O’Connor
William O’Connor




2
 The Town recognizes that the Court’s individual practices requires requests for adjournments to be submitted 48
hours in advance. The belated submission of this letter was the result of our effort to meet-and-confer with Zip in
advance of making this proposal, and to agree, to the extent possible, on the scope of pre-hearing discovery.
                                    Cooley LLP 4401 Eastgate Mall San Diego, CA 92121-1909
                                         t: +1 858 550 6000 f: +1 858 550-6420 cooley.com
